Citation Nr: 1613628	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  14-15 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of non service-connected pension benefits in the amount of $58,132.

(The issue of whether the termination of the Veteran's non service-connected pension benefits, effective from September 1, 2006, was proper is the subject of a separate decision by the Board).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to April 1948.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO terminated the Veteran's non-service pension benefits, effective from September 1, 2006.

In March 2016, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an August 2014 decision, the Committee on Waivers and Compromises at the RO in St. Paul, Minnesota denied the Veteran's request for a waiver of the recovery of indebtedness in the amount of $58,132.  In September 2014, the Veteran submitted a notice of disagreement with the denial of his waiver request.  A statement of the case has not been issued as to this matter.  38 U.S.C.A. § 7105(a)  (West 2014).  The Board is required to remand this matter for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case as to the issue of entitlement to a waiver of the recovery of an overpayment of non service-connected pension benefits in the amount of $58,132.  This issue shall not be certified to the Board unless a sufficient substantive appeal is submitted.
	
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




